Citation Nr: 0830448	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  06-07 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for chronic 
post-traumatic stress disorder.  

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include depression, anxiety, and 
insomnia.  

3.  Entitlement to service connection for chronic alcohol and 
drug abuse.  

4.  Basic eligibility for Department of Veterans Affairs 
improved pension benefits.  

(The issue of entitlement to an extension of the delimiting 
date for the veteran's educational assistance benefits under 
Title 38, Chapter 30 beyond October 7, 1999, is the subject 
of a separate decision.)  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had verified active service from October 1987 to 
October 1989.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Reno, Nevada, Regional Office (RO) which denied service 
connection for chronic post-traumatic stress disorder (PTSD); 
a chronic acquired psychiatric disorder to include 
depression, anxiety, and insomnia; and chronic alcohol and 
polysubstance abuse and denied a permanent and total 
disability rating for pension purposes.  

The issues of service connection for chronic PTSD; a chronic 
acquired psychiatric disorder to include depression, anxiety, 
and insomnia; and chronic alcohol and polysubstance abuse are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the veteran if further action is required on his 
part.  


FINDING OF FACT

The veteran had peacetime active service from October 1987 to 
October 1989.  


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
for a permanent and total disability rating for pension 
purposes.  38 U.S.C.A. §§ 1521(a), 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.2, 3.3, 3.102, 3.159, 
3.326(a) (2007 as amended).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The Court has held that the statutory and regulatory 
provisions pertaining to the VA's duty to notify and to 
assist do not apply to a claim if resolution of that claim is 
based on statutory interpretation, rather than consideration 
of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to basic eligibility for VA improved 
pension benefits.  As will be shown below, the Board finds 
that the veteran did not serve during a qualifying period of 
war.  

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the veteran in substantiating the 
claim).  


II.  Basic Eligibility for VA Improved Pension Benefits

VA improved pension benefits shall be paid to wartime 
veterans who are permanently and totally disabled from 
nonservice-connected disabilities which are not the result of 
willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002).  The 
provisions of 38 C.F.R. § 3.3 (2007), in pertinent part, 
clarify that: 

  (a)  Pension for veterans-

***

  (3)  Improved pension; Pub. L. 95-588 
(92 Stat. 2497).  A benefit payable by 
the Department of Veterans Affairs to 
veterans of a period or periods of war 
because of nonservice-connected 
disability or age.  The qualifying 
periods of war for this benefit are the 
Mexican border period, World War I, World 
War II, the Korean conflict, the Vietnam 
era and the Persian Gulf War.  Payments 
are made monthly unless the amount of the 
annual benefit is less than 4 percent of 
the maximum annual rate payable to a 
veteran under 38 U.S.C. 1521(b), in which 
case payments may be made less frequently 
than monthly. Basic entitlement exists if 
a veteran:  
  (i)  Served in the active military, 
naval or air service for 90 days or more 
during a period of war (38 U.S.C. 
1521(j)); or
  (ii)  Served in the active military, 
naval or air service during a period of 
war and was discharged or released from 
such service for a disability adjudged 
service-connected without presumptive 
provisions of law, or at time of 
discharge had such a service-connected 
disability, shown by official service 
records, which in medical judgment would 
have justified a discharge for disability 
(38 U.S.C. 1521(j)); or
  (iii)  Served in the active military, 
naval or air service for a period of 90 
consecutive days or more and such period 
began or ended during a period of war (38 
U.S.C. 1521(j)); or
  (iv)  Served in the active military, 
naval or air service for an aggregate of 
90 days or more in two or more separate 
periods of service during more than one 
period of war (38 U.S.C. 1521(j)); and
  (v)  Is permanently and totally 
disabled from nonservice-connected 
disability not due to the veteran's own 
willful misconduct; and
  (vi)  Meets the net worth requirements 
under § 3.274 and does not have an annual 
income in excess of the applicable 
maximum annual pension rate specified in 
§ 3.23.  

The veteran had certified honorable active service from 
October 1987 to October 1989, a period of peacetime.  In his 
May 2006 Veteran's Application for Compensation or Pension 
(VA Form 21-526), the veteran reported that he entered Army 
Reserve service on approximately January 10, 1991, and left 
such service on approximately March 1, 1991.  He clarified 
that:

I was called up through the I.R.R. for 
support of "Desert Shield."  I have 
tried many times to get my I.R.R./DD-214.  
I have been unsuccessful.  I spent 
approximately 8 weeks at Ft. Chaffee, 
Arkansas training up for Desert Shield, 
but was never deployed.   

In his March 2006 Appeal to the Board (VA Form 9), the 
veteran advanced that:

I basically went in the U.S. Army in 1987 
normal; got out 1989; called "up" 
through I.R.R. to active duty during 
"Desert Shield"/ trained up 28 days at 
Ft. Chaffee, Ark. to go to the Gulf War!  
Never got deployed!  That's when all my 
troubles started to get worse!  But I 
fail to see any mention of those I.R.R. 
records.

A May 2006 report from the National Personnel Record Center 
(NPRC) reflects that there was no documentation of the 
veteran's alleged "call up" from the Individual Ready 
Reserve (I.R.R) and/or training at Fort Chaffee, Arkansas.  

The veteran advances that he had active service between 
January 1991 and March 1991, a time span during a qualifying 
period of war.  The NPRC reported that such service was not 
verified by a search of the relevant records.  The NPRC 
decision is conclusive and binding on the VA.  Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992).  

The veteran's verified active service was completed entirely 
during peacetime. 38 C.F.R. § 3.2 (2007).  Therefore, the 
Board finds that the veteran does not meet the basic 
eligibility requirements for VA improved pension benefits.  
38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. § 3.3 (2007).  

In reviewing a comparable factual scenario, the Court has 
held that where the law and not the evidence is dispositive 
of an appellant's claim, the claim should be denied because 
of the absence of legal merit or the lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Accordingly, the veteran's claim is denied.  


ORDER

Basic eligibility for VA improved pension benefits has not 
been established.  


REMAND

The veteran asserts that service connection is warranted for 
chronic PTSD; a chronic acquired psychiatric disorder to 
include depression, anxiety, and insomnia; and chronic 
alcohol and polysubstance abuse secondary to his chronic 
acquired psychiatric disorders.  He contends that the claimed 
disabilities were precipitated by his being stationed in 
South Korea near the Demilitarized Zone.  In his August 2008 
Informal Hearing Presentation, the accredited representative 
states that the veteran has not been afforded a VA 
psychiatric examination for compensation purposes to 
determine the nature and etiology of the claimed disorders.  
He requests that the veteran's claims be remanded to the RO 
so that the veteran can be afforded such an evaluation.  

In reviewing the veteran's service medical records, the Board 
observes that an August 1989 treatment record reflects that a 
provisional diagnosis of major depression was advanced.  
Clinical documentation from the Nevada Department of 
Corrections dated between 1998 and 2004 shows ongoing 
treatment for depression and PTSD.  

The Board observes that the veteran has not been afforded a 
VA psychiatric examination for compensation purposes.  The 
VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  Floyd v. Brown, 9 
Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 
407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Such a duty applies to incarcerated veterans.  Wood 
v. Derwinski, 1 Vet.App. 190 (1991); Bolton v. Brown, 8 
Vet.App. 185, 191 (Vet. App. 1995).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2007 as amended) are 
fully met.  
2.  Then schedule the veteran for a VA 
examination for compensation purposes to 
determine the current nature and etiology 
of his chronic acquired psychiatric 
disabilities, if any, and chronic alcohol 
and polysubstance abuse.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
If a diagnosis of PTSD is advanced, the 
examiner should identify the specific 
stressor or stressors supporting such a 
diagnosis.  

The examiner should advance an opinion at 
to the following questions:  

a.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic acquired 
psychiatric disorder had its onset 
during active service; is 
etiologically related to the 
veteran's inservice psychiatric 
complaints; or otherwise originated 
during or is causally related to 
active service.  

b.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that the veteran's chronic alcohol 
and polysubstance abuse is 
etiologically related to the 
veteran's chronic acquired 
psychiatric disabilities, if any.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

3.  Then readjudicate the veteran's 
claims of entitlement to service 
connection for chronic PTSD; a chronic 
psychiatric disorder to include 
depression, anxiety, and insomnia; and 
chronic alcohol and polysubstance abuse.  
If the benefits sought on appeal remain 
denied, the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


